Title: To George Washington from Silas Deane, 8 December 1778
From: Deane, Silas
To: Washington, George


  
    Sir,
    Philadelphia, 8th Dec. 1778.
  
  I have been so long flattering myself with the hopes of having my affairs finished here so early as to afford me an opportunity of visiting my friends at the Army and elsewhere, before I returned to Europe, that the Season is at length so far advanced on me, that I almost despair of it; five long Months I have spent in humble and continual solicitations to be heard until neither my patience, nor the interest of the publick would permit me to be longer silent, and I have, as you see by the enclosed, made my appeal to my respectable fellow-Citizens at large. I found on my arrival a most dangerous and powerful party, though I did not apprehend it possible for them to counteract every attempt I should make to lay before Congress the State of their foreign affairs, indeed, when you consider that the whole reason given for my recall was the want of this information. You will be surprised that such an attempt should ever be thought of, but in proportion to the danger they apprehended their friends to be in, their measures were extraordinary. The urgent and important business before Congress; the necessity of regulating the Treasury, and arranging the Finances were constant objections to my being heard; I found that we had so long from motives of prudence and policy been restrained from any animadversions on the conduct of those at the head of our affairs, that it had given a dangerous confidence and blind security to many, and that they openly boasted that no one dare publish, or if any one should be so hardy his ruin would become certain and inevitable; alarmed at this temper, as well as at the dreadful crisis to which our affairs were rapidly tending, I became convinced that longer silence would be to the last degree criminal, and therefore, without regarding personal consequences have boldly attempted to break by exposing the Junto and their manœuvres to the publick eye: what the event will be, a little time will discover, be it what it may, I shall have the satisfaction of reflecting that I have done what it was my duty to do; And as it has ever been my wish to stand well in your estimation,  
    
    
    
    I think it equally my duty to explain to you the motives of my publick conduct. Congress have since my publication resolved on a day for my being heard; this will put a stop to my publications—I most sincerely hope it will take away the necessity of them in future. I shall do myself the honour of writing to you again as soon as I have closed my affairs here, and if possible, that of waiting on you before I return to France; meantime I am, &c.

  S.D.

